Citation Nr: 1016296	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1975 to 
August 1979.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for PTSD.

In April 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO returned 
this matter to the Board for further appellate consideration.

The Veteran testified during a hearing before the undersigned 
Acting Veterans Law Judge in July 2009; a transcript of that 
hearing is of record.


FINDINGS OF FACT


1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is shown by competent medical evidence to 
have PTSD etiologically related to active service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans' Claims (the Court) is applicable to 
this claim.  In this case, because of a full grant of the 
benefit requested, any deficiency in the initial notice to 
the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background

Service-treatment records, which include an August 1975 
enlistment examination, April 1977 and July 1979 periodic 
examinations, and a September 1981 
re-enlistment examination report are silent for any 
complaints, diagnosis, or treatment of a psychiatric 
disability. 

A VA progress note dated in September 2004 found a negative 
PTSD screening. 

In a January 2005 VA mental health progress note, the 
examiner noted a diagnosis of PTSD due to childhood and 
noncombat military exposure, and a history of bipolar 
affective disorder with depression.  The Veteran gave a 
history including marriage problems, frequent panic attacks, 
previous suicide attempts, and problems with criminal issues, 
psychiatric hospitalization, and an abusive childhood.  The 
examiner remarked that the Veteran was previously seen by Dr. 
P., and that he opined that current testing suggested that 
the Veteran was diagnosable PTSD due to childhood 
abuse/neglect.  The Veteran complained of symptoms of poor 
sleep, and reported that he assisted at the site of a 
helicopter crash while in the military and still sees the 
wreckage and "people" in his head.  The examiner diagnosed 
questionable bi-polar disorder and agreed with the PTSD 
diagnosis.  

VA progress notes reveal the Veteran continued to be treated 
for chronic PTSD from January 2005 through May 2006. 

In August 2006, the Veteran submitted a Letter of 
Appreciation from L. C. dated in August 1978, which reported 
that on March 3, 1978, the Veteran was near the scene of a 
helicopter accident and assisted in efforts to rescue those 
in the helicopter. 

In a November 2006 VA examination report, the Veteran 
complained of intrusive thoughts and nightmares about his 
childhood, and denied any flashbacks.  The examiner noted 
that he had intense psychological and physical distress as a 
result of thought and the discussion about past abusive 
events.  The Veteran reported the incident in-service of the 
helicopter crash, and claimed that he can see the faces of 
the dead crew members and thinks about it almost every day.  
The examiner diagnosed PTSD, chronic, childhood onset.  The 
examiner noted that the Veteran has a long-standing history 
of psychiatric problems and that these problems began in his 
childhood development.  The examiner also noted that it did 
appear that his response to the helicopter accident and his 
futile effort in the face of that overwhelming situation have 
also played a factor in some of the difficulties he is 
having.  The examiner determined that it was more likely that 
his childhood trauma than his military incident is the source 
of the PTSD. 

During the Veteran's July 2009 video conference hearing, he 
reported that he currently undergoes psychiatric treatment 
once a week and experiences sleeping issues, including 
nightmares.  He also noted anger issues with his family and 
co-workers.  Additionally, he described in detail the events 
of his in-service stressor whereby he witnessed a helicopter 
crash and aided in the recovery efforts.



Analysis

In the present case, the Veteran has a confirmed diagnosis of 
PTSD which is linked, at least in part, to his claimed 
stressor.  

As the Veteran is not shown to be a combat veteran, however, 
his testimony alone is not sufficient to establish the 
occurrence of the claimed in-service stressor and must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board finds that the 
Veteran's claimed stressor of witnessing a helicopter crash 
and participating in the attempted rescue of the victims is 
confirmed by the August 1978 Letter of Appreciation by L. C..  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Because the Veteran's PTSD diagnosis was based on a 
corroborated stressor, the Board finds that service 
connection for PTSD is warranted.  Although further 
verification of the Veteran's alleged stressor was not 
conducted due to its specific nature, the Board finds that 
the Veteran's stressor is consistent with the circumstances 
of his service and is supported by sufficient corroborating 
evidence.  See 38 U.S.C.A. § 1154(a).  Resolving the benefit 
of the doubt in favor of the Veteran, the Board finds that 
service connection for PTSD is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2009).


ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


